Citation Nr: 1013325	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to June 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2006 and 
August 2008 by the Providence Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing, the 
Veteran was granted a 60-day abeyance period for the 
submission of additional evidence.  That period of time has 
lapsed, and no additional evidence has been received.

The issues of entitlement to service connection for a left 
arm disability and PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Migraine headaches were not manifested in service, but 
were initially demonstrated many years after service; a 
preponderance of the evidence is against a finding that the 
Veteran's current migraine headaches are related to his 
military service.

2.  Hypertension was not manifested in service, but was 
initially demonstrated many years after service; a 
preponderance of the evidence is against a finding that the 
Veteran's current hypertension is related to his military 
service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may service incurrence of hypertension 
be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed herein.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claims of service connection for decided 
herein, the Veteran was provided with VCAA notice in November 
2004 and April 2009 letters from the RO that explained what 
the evidence needed to show to substantiate the claims.  The 
letters also explained that VA was responsible for obtaining 
relevant records from any federal agency, and would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the Veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Furthermore, 
the April 2009 letter provided the Veteran notice regarding 
ratings and effective dates of awards.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  He had ample time to 
respond to this letter or supplement the record.  Neither he 
nor his representative alleges that notice has been less than 
adequate for these issues.

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and post-service 
treatment records.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  Regarding the 
remaining issues decided herein, the Board concludes that a 
VA examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit noted 
that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, there is no medical evidence of objective findings of 
migraine headaches or hypertension until many years after the 
Veteran's military service.  A medical opinion is not 
necessary to decide these claims, as such opinion could not 
establish disease or injury in service, see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the Veteran's 
recitation of medical history), or aggravation of any 
disability shown in service.  Accordingly, the Board will 
address the merits of the claims.

Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Certain chronic diseases (including hypertension) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.



Factual Background and Analysis

Migraine Headaches

The Veteran's STRs, including an April 1971 separation 
examination report, are negative for any complaints or 
findings related to migraine headaches.

Post-service, private treatment records from A.L., M.D. dated 
in 2003 and 2004 note the Veteran's complaints of migraines.

In November 2004, the Veteran submitted a claim seeking 
service connection for migraine headaches.  

The medical evidence of record shows that the Veteran first 
sought medical treatment from VA in November 2004.  
Outpatient treatment records dated from November 2004 to 2005 
note the Veteran's treatment for migraines.

The Veteran testified during the November 2009 
videoconference hearing that he started having migraines six 
months to a year after his military service.  He indicated 
that the doctor he saw at that time was deceased; he did not 
have his records from that doctor forwarded to any subsequent 
treating physicians.

The medical evidence of record shows that migraine headaches 
have been diagnosed.  However, as noted above, the Veteran's 
STRs are silent for any diagnosis of migraine headaches.  The 
first medical evidence of such disability is more than 25 
years after service.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The evidence of record does not include any 
medical opinion that the Veteran's current migraine headaches 
are (or might be) related to his service, and does not 
suggest that they might be related to his service.

The Board has considered the Veteran's own statements to the 
effect that his headache disorder was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied

Hypertension

The Veteran's STRs, including an April 1971 separation 
examination report, are negative for any diagnosis of or 
treatment for hypertension.  The April 1971 separation 
examination report notes that the Veteran's blood pressure 
was 110/70.

Post-service, private treatment records from A.L., M.D., 
dated in 2003 and 2004 note the Veteran's treatment for 
hypertension.

In November 2004, the Veteran submitted a claim seeking 
service connection for hypertension.  The Veteran testified 
during the November 2009 videoconference hearing that his 
hypertension began right after his military service; however, 
he was not prescribed any medication for it at that time.  

The medical evidence of record shows that hypertension has 
been diagnosed.  However, the first medical evidence of such 
disability is more than 25 years after service, and there is 
no basis for applying the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112.  Such a long interval of 
time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson, supra.  
The evidence of record does not include any medical opinion 
that the current hypertension is (or might be) related to the 
Veteran's service, and does not suggest that hypertension 
might be related to his service.

The Board has also considered the Veteran's own statements to 
the effect that his hypertension is related to his military 
service.  However, because he is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied.


ORDER

Service connection for migraine headaches is denied.

Service connection for hypertension is denied.


REMAND

Regarding the claim for service connection for a left arm 
disability, the Veteran maintains that he currently suffers 
from the residuals of steam burns to his left arm that were 
incurred during a mortar attack in service.  The Veteran's 
STRs show that he was treated for first and second degree 
burns on his right forearm in April 1969; however, the STRs 
are silent as to treatment for left arm burns.  An April 1971 
separation examination report is silent as to any residuals 
of an arm burn.  The Veteran has submitted undated photograph 
of a man (allegedly himself) with a cast or bandage on his 
entire left arm.  An October 2008 VA neurology consultation 
report notes the Veteran's reported history of a left arm 
burn in service and current findings of left arm paresthesias 
with decreased sensation "associated w[ith] the area in the 
medial upper and lower and lower arm that sustained the burn 
injury and remained the same since 1969."  The examiner 
attributed the Veteran's symptoms to nerve injury from an in-
service burn.  It is unclear whether this opinion was 
rendered following a review of all pertinent records, to 
include the STRs, including those noted above. the Court has 
held that medical examinations must be thorough and take into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where 
existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326 (2009).  
Thus, the Board finds that further examination is warranted 
in this case.

Regarding the claim seeking service connection for PTSD, the 
Veteran claims he has PTSD as a result of stressor events 
during active service.  Specifically, he stated that he was 
ambushed in a convoy on the way to Bear Cat, was attacked 
with grenades, rocket attacks and mortar rounds on several 
occasions which resulted in several injuries to others and a 
burn injury to him.  He could not remember the names of most 
of the injured, but he specified one injury to a soldier 
named "Carson" of the 1st Logistical Command who was injured 
in September 1970.  Later he amended his claim and stated 
that he knew two "Carsons" who were killed in action, one 
on July 8, 1969, and one on December 10, 1969.  See stressor 
statements received from the Veteran in March 2005 and May 
2009, an August 2005 report of contact, a November 2004 Vet 
Center note, an April 2005 VA examination report and a 
November 2009 hearing transcript .  

The Veteran's military occupational specialty is listed as 
stock clerk and he served in Company, E, USAD, Long Binh, 
Vietnam from March 1969 to March 1970.  He received no combat 
medals or citations.  A November 2004 Vet Center note 
includes a diagnosis of PTSD related to the Veteran's 
reported stressors of mortar attacks and being shot at while 
on patrol in Vietnam.

In a July 2006 report, the U. S. Army and Joint Services 
Records Research Center (JSRRC) noted that it did not 
maintain copies of morning reports from Company E, USAD.  
JSRRC also stated that a morning report search should be 
conducted to verify the Veteran's claims of casualties.  It 
does not appear that this development was undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and secure 
copies of unit records and morning 
reports for the unit the Veteran served 
with in Vietnam from March 1969 to March 
1970.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, it should be so documented in 
the claims file, along with an 
explanation for the negative result 
(records unavailability).

2.  The Veteran should be afforded a VA 
examination by to determine the presence 
and likely etiology of any left arm 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the VA examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.

The examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that any left arm disability 
was incurred as a result of the Veteran's 
military service.  The examiner should 
explain the rationale for the opinion and 
should reconcile it with the STRs and the 
opinion provided in the October 2008 VA 
neurology consultation report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, readjudicate the claims 
for service connection for a left arm 
disability and PTSD.  If either claim 
remains denied, issue an appropriate SSOC 
and afford the Veteran and his 
representative the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


